Citation Nr: 0508615	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the 12th thoracic vertebrae with arthritis of the 
thoracic spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran was scheduled for a videoconference hearing 
before the Board in February 2005, but withdrew his request 
for a Board hearing in January 2005.


REMAND

In June 2002, the RO sent the veteran a letter that was 
intended to provide the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Unfortunately, this 
letter informed the veteran of the evidence needed to 
substantiate a claim for service connection rather than the 
evidence required to substantiate his claim for an increased 
evaluation.  Moreover, there is nothing else in the record 
that satisfies the foregoing notice requirements.  

The Board also notes that the criteria for evaluating the 
veteran's back disability have been revised since the RO's 
most recent consideration of the veteran's claim.  
Consequently, the veteran has not been informed of the 
amended criteria and the RO has not adjudicated the claim in 
light of the amended criteria.

The Board is also of the opinion that the report of a VA fee-
basis examination in July 2002 is not adequate for rating 
purposes.  In this regard, the Board notes that at the 
examination, the veteran reported that his back pain radiates 
to his legs.  The examiner reported that neurological 
examination of the lower extremities was normal but also 
stated that vibratory sensation in the lower extremities was 
decreased and patellar and Achilles reflexes were absent in 
the lower extremities.  

In light of these circumstances, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the appellant submit should submit 
any pertinent evidence in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
residuals of a fracture of the 12 
thoracic vertebrae with arthritis of the 
thoracic spine.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability, 
and to the extent possible 
distinguish the manifestations of 
the service-connected disability 
from those of any other disorders 
present.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  If disc disease is 
present in the thoracic or 
lumbosacral spine, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the disc disease is 
etiologically related to service 
trauma or was caused or chronically 
worsened by service-connected 
disability.  Any functional 
impairment of the lower extremities 
due to the disc disease associated 
with the service-connected 
disability should be identified, and 
the examiner should assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or AMC should 
readjudicate the veteran's claim on a de 
novo basis and with consideration of the 
former and amended criteria for 
evaluating the disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


